

116 HR 5352 IH: Supporting America’s Teachers Act of 2019
U.S. House of Representatives
2019-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5352IN THE HOUSE OF REPRESENTATIVESDecember 6, 2019Mr. Horsford introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to increase the above-the-line deduction for certain
			 expenses of elementary and secondary school teachers.
	
 1.Short titleThis Act may be cited as the Supporting America’s Teachers Act of 2019. 2.Increase in deduction for certain expenses of elementary and secondary school teachers (a)IncreaseSection 62(a)(2)(D) of the Internal Revenue Code of 1986 is amended by striking $250 and inserting $500.
 (b)Conforming amendmentSection 62(d)(3) of the Internal Revenue Code of 1986 is amended— (1)by striking 2015 and inserting 2019,
 (2)by striking $250 and inserting $500, and (3)in subparagraph (B), by striking 2014 and inserting 2018.
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2018. 